Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 25 through 43 (now renumbered Claims 1 - 20) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 24 and 39 are allowable because, although Abovitz discloses a display system (Figure 15, #14) comprising:
a head-mountable display ([0236] “… one embodiment of the head-worn AR system has a suitable user display device (14) as shown in FIG. 15”) configured to project light to a viewer (Figure 15 & [0236] “The display lens (82) may comprise one or more transparent mirrors positioned by the housing (84) in front of the user's eyes (20) and configured to bounce projected light (38) into the eyes (20)”) to present a virtual object on one or more depth planes (Figure 5C, #’s 13 and 23; [0145] “FIG. 5C illustrates a first set of four beams 18, 19, 20, 21 extending geometrically to a focus point 13 and each beam 18, 19, 20, 21 is advantageously imparted with a convex wavefront profile with a center of radius at focus point 13 to produce another portion of the image or virtual object 22 at a respective focal plane.  FIG. 5C illustrates a second 
one or more waveguides configured to project the light to the viewer (Figure 2 and [0118] “The DOE(s) 4 focus the out-coupled light at one or more viewing distances. Thus, someone looking through a face 112a of the primary planar waveguide 1 can see digital imagery at one or more viewing distances”), wherein the one or more waveguides are further configured to transmit light from objects in a surrounding environment to the viewer (Abovitz [0015] “Where the planar waveguide is constructed of a partially or wholly transparent material, a human may view real physical objects through the waveguide”),
	a variable focus lens element ([0156] “… each DOE 2 can have a respective phase map such that each DOE 2, when switched ON, directs light to a different position in X, Y, or Z. The DOEs 2 may, for example, vary from one another in … their radially symmetric diffractive lens aspect” wherein the office considers Abovitz’s DOEs which direct light to different position and which vary radially symmetric diffractive lens aspects, as corresponding with the claimed first variable focus lens element) between the one or more waveguides and a first eye of the viewer (Figure 8, #’s 802a and 802c wherein the office considers 802a as the waveguide and 802c as the variable focus lens); and 
an eye tracking system (Figure 15, #24 and [0241] “… the mini cameras (24) may be utilized for eye tracking …”), 
wherein the display system is configured to:

cause the variable focus lens element to modify a wavefront divergence of the projected light for forming the virtual object on a depth plane (Figure 5C wherein the source of light beams 18, 19, 20, 21, 24, 25, 26 and 27 is a projection from waveguide 1), wherein an amount of the modification of the wavefront divergence is based on the determined depth of the vergence of the viewer’s eyes ([0145] “FIG. 5C illustrates a second set of four beams 24, 25, 26, 27 extending geometrically to a focus point 23, and each beam 24, 25, 26, 27 is advantageously imparted with a convex wavefront profile with a center of radius at focus point 23 to produce another portion of the image or virtual object 22 at a respective focal plane” and [0157] “By rendering different objects or portions of objects to sub-images relayed to the eye of the viewer (at location 22 in FIG. 5C) by the different DOEs 2, virtual objects or images are placed at different optical viewing distances”),
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the amount of the modification of the wavefront divergence is also based on an amount to correct a refractive error of the viewer’s first eye.  

Claims 25 through 38 and 40 through 43 are allowable for being dependent upon independent claims 25 and 39.  


 

Change in Art Unit Designation for Your Application
In the event the Art Unit designation of your application in the USPTO was 2697, it has changed to 2622.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2622. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARK W REGN/Primary Examiner, Art Unit 2622